Weygandt, C. J.,
dissents on the ground expressed by the dissenting member of the Board of Tax Appeals that the majority view requires the Tax Commissioner to accept as final whatever figure the taxpayer may choose to offer. This constitutes “a circuitous subter*108frige to emasculate and circumvent the statutes’ purpose and intent, and does away with the requirement of setting up reserves and dispenses with the filing of claims for reduction from book value which the statutes clearly contemplate.”
Zimmerman, J., concurs in the foregoing dissenting opinion.